

EMPLOYMENT AGREEMENT
OF
MICHAEL PETERSON


This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of January 1,
2008 (the “Effective Date”), by and between ISI Detention Contracting Group,
Inc., a corporation organized under the laws of California (“Employer”), and
Michael Peterson, an individual residing in Orange, CA, (“Executive”) on the
following terms and conditions:


RECITALS:
 
This Agreement is entered into with reference to the following facts:


A. Employer has acquired substantially all of the assets of Peterson Detention
Inc. (“PDI”) pursuant to an Asset Purchase Agreement of even date herewith (the
“Asset Purchase Agreement”) ;


B. Prior to the consummation of the transactions contemplated by the Asset
Purchase Agreement, Executive was employed by PDI pursuant to an employment
arrangement pursuant to which Executive was entitled to certain compensation and
benefits;


C. Executive is a principal shareholder in PDI and will receive significant
benefits from the consummation of the transactions contemplated by the Asset
Purchase Agreement;


D The execution and delivery of this Agreement are conditions precedent to the
consummation of the transactions contemplated by the Asset Purchase Agreement,
and are inducements to ISI Security Group, Inc., a Delaware Corporation (“ISI
Delaware”), Argyle Security, Inc., a Delaware corporation (“Argyle”), both of
which are parent entities of the Employer, to facilitate the Asset Purchase
Agreement;


E.  The execution and delivery of this Agreement benefits ISI Detention
Contracting Group, Inc., a Texas corporation (“ISI Texas”), an Affiliate of
Employer, and to facilitate this Agreement, ISI Texas enters into the Guaranty
Agreement attached to this Agreement;


F. Employer desires to employ Executive in the capacity hereinafter stated, and
Executive desires to be employed by Employer in such capacity for the period and
on the terms and conditions set forth herein; and


G. All capitalized terms, not otherwise defined in this Agreement, shall have
the meanings set forth in the Asset Purchase Agreement.


AGREEMENT


THEREFORE, in consideration of the mutual covenants and agreements below, it is
covenanted and agreed by Employer and Executive as follows:


1. Recitals Incorporated. The preceding Recitals are incorporated in the this
Agreement by this reference.
 
 
 

--------------------------------------------------------------------------------

 


2. Employment Period. Employer hereby agrees to employ Executive as its General
Manager, and Executive, in such capacity, agrees to provide services to Employer
for the period beginning on the Effective Date and ending on the third
anniversary of the Effective Date (the “Employment Period”). Thereafter,
Executive’s employment shall be at-will. For the entire Employment Period, and
while he is employed by the Employer, Executive’s office will be located
exclusively in Orange County, California.


3. Performance of Duties.



 
(a)
Executive agrees that during the Employment Period, and while he is employed by
Employer, he shall devote his full normal and customary working time, energies
and talents exclusively to serving in the capacity of General Manager of
Employer and will perform the duties set out in 2(b) below, and such other
duties consistent with his position, as may be properly assigned to him by the
Chief Executive Officer and/or the Board of Directors of Employer (the “Board”).
He will carry out such duties faithfully, efficiently and in a professional
manner.




 
(b)
The duties of Employee shall include the following: Administration, Sales and
Marketing, Engineering and Business Oversight.




 
(c)
Subject to Subparagraph 3(d) below, and in addition to the limitations imposed
upon Executive by the Restrictive Covenants contained in Paragraph 5, Executive
shall not during the Employment Period and while he is employed by the Employer,
without prior written consent from the Board:




 
(i)
serve as, be a consultant to or employee, officer, manager, agent, or director
of, any corporation, partnership or other entity other than Employer (other than
civic, charitable, or other public service organizations) if, as determined at
the reasonable discretion of the Board, such service, employment, or position
would have a material adverse effect upon the ability of Executive to perform
his duties hereunder and Executive is so advised in writing and given a period
of not less than ninety (90) days to cease; or




 
(ii)
have more than a five percent (5%) ownership interest in any enterprise other
than Employer if such ownership interest would have a material adverse effect
upon the ability of Executive to perform his duties hereunder, and the Executive
is so advised in writing and given a period of not less than ninety (90) days to
divest the interest..

 
 
2

--------------------------------------------------------------------------------

 
 

 
(d)
Notwithstanding the generality of the foregoing, Executive may own all or any
part of PDI, Employer, ISI Delaware, and Argyle or any other Affiliate of ISI
Delaware or Argyle, and act as an officer or director of any of them, and none
of such activities shall be deemed to violate any duty of trust, confidentiality
or non-usurpation of corporate opportunity, nor shall they violate any term or
provision of this Agreement.



4. Compensation. Subject to the terms and conditions of this Agreement, during
the Employment Period, Executive shall be compensated by Employer for his
services as follows:



 
(a)
Executive shall receive, for each consecutive twelve (12) month period beginning
on the Effective Date and ending on each anniversary thereof, a rate of pay
equal to $291,000.00 per year. Such compensation shall be payable in
substantially equal monthly or more frequent installments and subject to
customary tax withholding. During the Employment Period, Executive’s annual
salary rate shall be increased by the Board, effective on or before each
anniversary of the Effective Date, by an amount of at least the amount of change
in the Consumer Price Index for “Los Angeles - Riverside - Orange County, CA -
All Items (not seasonally adjusted)”, during the immediately preceding year,
when compared to the same index for the same region for the calendar year two
years prior, as published by the U.S. Department of Labor Bureau of Labor
Statistics.




 
(b)
Executive shall be entitled to receive incentive compensation payments in
accordance with the discretionary bonus plan of Employer or ISI Texas, whichever
is more beneficial to Executive.




 
(c)
Executive shall be entitled to participate in all executive benefit plans
maintained by Employer (or ISI Texas, whichever is more beneficial to Executive)
on substantially the same terms and conditions as other executives of Employer
(or ISI Texas, whichever is more beneficial to Executive) including, but not
limited to all health plans, insurance, retirement, deferred compensation and
other plans and programs generally available to such executives of Employer (or
ISI Texas, whichever is more beneficial to Executive).




 
(d)
Executive shall receive at least three (3) weeks paid vacation per year,
provided, however, that such vacation shall be scheduled and taken in accordance
with Employer’s standard vacation policies applicable to Employer’s other
executives (or those of ISI Texas, whichever is more beneficial to Executive).
Executive shall also be entitled to all other holiday and leave pay generally
available to Employer’s other executives (or the executives of ISI Texas,
whichever is more beneficial to Executive).

 
 
3

--------------------------------------------------------------------------------

 
 

 
(e)
Employer will provide Executive with a company credit card to be used by
Executive to pay for expenses incurred in connection with the performance of his
duties for the Company. Such expenses shall include, but not be limited to,
hotels, meals, airline tickets (on a business class basis), other
transportation, automobile rentals and other similar charges. Said credit card
will be issued to Executive after he has executed the standard reimbursement
agreement required of an executive.




 
(f)
In the event Executive consents to a relocation requiring a move of residence,
Employer shall advance or reimburse Executive, on a grossed-up basis at
Executive’s marginal tax rate, for all moving, house-hunting, temporary housing,
and real estate transaction costs for both sale and purchase on a fully
grossed-up, after-tax basis.




 
(g)
Executive shall be reimbursed by Employer for all reasonable business,
promotional, travel and entertainment expenses incurred or paid by Executive
during the Employment Period in the performance of his services under this
Employment Agreement. In order that Employer reimburse Executive for such
allowable expenses, Executive shall furnish to Employer, in a timely fashion,
appropriate documentation required by the Internal Revenue Code in connection
with such expenses and shall furnish such other documentation and accounting as
Employer may from time to time reasonably request. As used herein the term
“Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as now or
hereafter amended, and the regulations and revenue rulings and procedures issues
pursuant thereto from time to time.



5. Restrictive Covenants. Executive acknowledges and agrees that:



 
(a)
After this Agreement is signed by both parties, Employer shall disclose to
Executive certain of Employer’s confidential, proprietary, and/or trade secret
information in connection with the performance of his duties.




 
(b)
Executive is a principal shareholder and senior executive officer of PDI with
major responsibility for the operation, development, and growth of its business
prior to its sale of substantially all of its assets, including its substantial
goodwill, to Employer. Executive, acknowledges and agrees that his employment by
Employer in a similar capacity, effective immediately as of the closing of the
Asset Purchase Agreement, is intended to preserve and maintain such goodwill;




 
(c)
Employer has agreed to disclose to Executive, and Executive’s work for Employer
will routinely bring him into close contact with, confidential, proprietary,
and/or trade secret information of Employer and its customers; and

 
 
4

--------------------------------------------------------------------------------

 
 

 
(d)
The agreements and covenants contained in this Paragraph 5 are essential to
protect the business interests of Employer and Employer will not enter into this
Agreement but for such agreements and covenants. Accordingly, Executive
covenants and agrees to the following:




 
(i)
Confidential Information. Except as may be required by the lawful order of a
court, regulatory body or similar agency of competent jurisdiction, and at the
sole cost and expense of the Employer, if any, unless disclosed with the
Employer’s permission, Executive agrees to keep secret and confidential, during
the Employment Period and while he is employed by Employer, all confidential
non-public information of Employer, and its respective Affiliates that was
acquired by, or disclosed to, Executive during the course of his employment by
Employer or any of its Affiliates, including information relating to customers
(including, without limitation, credit history, repayment history, financial
information and financial statements), costs, operations, financial data and
plans, and employee information, whether past, current or planned, and not to
disclose the same, either directly or indirectly, to any other person, firm or
business entity, or to use it in any way; provided, however, that the provisions
of this Subparagraph 5(d)(i) shall not apply to information that: (A) was, is
now, or becomes generally available to the public (but not as a result of a
breach of any duty of confidentiality by which Executive is bound); (B) was
disclosed to Executive by a third party (other than PDI) not subject to any duty
of confidentiality to Employer prior to its disclosure to Executive; (C)  was
known to Executive prior to his employment from a source other than his
employment, ownership of, or relationship with PDI, (D) is disclosed by
Executive in the ordinary course of Employer’s business as a proper part of his
employment in connection with communications with customers, vendors and other
proper parties, provided that it is for a proper business purpose solely for the
benefit of Employer. During the Employment Period and while he is employed by
Employer, Executive further agrees that he shall not make any statement or
disclosure that is intended by Executive to be detrimental to Employer or any of
its Affiliates.




 
(ii)
Non-Competition.




 
(A)
Executive agrees that for the period commencing on the Effective Date and ending
on the date on which Executive’s employment with Employer is terminated for any
reason or no reason (the “Non-Competition Period”), Executive shall not directly
or indirectly, alone or as a partner, officer, director, manager, employee,
consultant, agent, independent contractor, member or stockholder of any person
or entity (“Person”), engage in any business activity in North America that is
directly or indirectly in competition with the Business of Employer or which is
known by Executive to be detrimental to the Business or business plans of
Employer or its Affiliates; provided, however, that the record or beneficial
ownership by Executive or his immediate family members of five percent (5%) or
less of the outstanding publicly traded capital stock of any company for
investment purposes shall not be deemed to be in violation of this Subparagraph
5(d)(ii) so long as Executive is not an officer, director, manager, employee or
consultant of such Person. The “Business” of Employer shall mean providing
construction materials, design, engineering, procurement, installation,
maintenance and related goods and services to: (x) the detention facilities
construction and renovation industry; (y) the industrial/commercial controls and
fire and security alarm industry; and (z) the access control and security
observation industry, and other related businesses. Executive further agrees
that during the Non-Competition Period, he shall not in any capacity, either
separately or in association with others: (1) employ or solicit for employment
or endeavor in any way to entice away from employment with Employer or its
Affiliates (a) any current employee of Employer or its Affiliates or (b) any
Person who was employed by Employer or its Affiliates in any preceding 12-month
period; (2) solicit, induce or influence any supplier, customer, agent,
consultant or other Person that has a business relationship with Employer to
discontinue, reduce or modify such relationship with Employer; nor (3) solicit
or enter into negotiations with any of Employer’s identified potential
acquisition candidates.

 
 
5

--------------------------------------------------------------------------------

 
 

 
(B)
Executive understands that the foregoing restrictions may limit his ability to
engage in a business similar to Employer’s Business for the duration of the
Non-Competition Period, but acknowledges that he will receive sufficiently high
remuneration and other benefits to justify such restriction as an employee of
Employer pursuant to this Agreement.




 
(C)
Notwithstanding the generality of any other provision of this Agreement, during
the Non-Competition Period, it shall not be a violation of Subparagraph 3(c) or
this Paragraph 5 for Executive to (i) be an owner, partner, officer, director,
manager, employee, consultant, agent, independent contractor, member or
stockholder of any person or entity that does not compete with the Business of
Employer or (ii) make unlimited investments with other family members in any
person or entity that does not compete with the Business of Employer.

 
 
6

--------------------------------------------------------------------------------

 
 

 
(iii)
Remedies. If Executive breaches any of the provisions contained in Subparagraphs
5(d)(i) or 5(d)(ii) (the “Restrictive Covenants”), Employer shall have the
following rights and remedies, each of which shall be enforceable, and each of
which is in addition to, and not in lieu of, any other rights and remedies
available to Employer at law or in equity.




 
(A)
Executive shall account for and pay over to Employer all compensation, profits,
and other benefits which inure to Executive’s benefit which are derived or
received by Executive or any person or business entity controlled by Executive,
resulting from any action or transactions constituting a breach of any of the
Restrictive Covenants.




 
(B)
Notwithstanding the provisions of Subparagraph 5(d)(iii)(A) above, Executive
acknowledges and agrees that in the event of a violation or Executive’s
threatened violation of any of the Restrictive Covenants, Employer shall have no
adequate remedy at law and shall therefore be entitled to enforce each such
provision by temporary or permanent injunction or mandatory relief obtained in
any court of competent jurisdiction without the necessity of proving damages,
posting any bond or other security, and without prejudice to any other rights
and remedies that may be available at law or in equity, and Employer shall also
be entitled to recover its attorneys’ fees and costs incurred to enforce any of
the Restrictive Covenants from Executive.




 
(iv)
Severability. If any of the Restrictive Covenants, or any part thereof, are held
to be invalid or unenforceable, the same shall not affect the remainder of the
covenant or covenants, which shall be given full effect, without regard to the
invalid or unenforceable portions. Without limiting the generality of the
foregoing, if any of the Restrictive Covenants, or any part thereof, are held to
be unenforceable because of the duration of such provision or the area covered
thereby, the parties hereto agree that the court making such determination shall
have the power to reduce the duration and/or area of such provision and, in its
reduced form, such provision shall then be enforceable.

 
 
7

--------------------------------------------------------------------------------

 
 

 
(v)
Proprietary Rights. Executive acknowledges and agrees that all know-how,
documents, reports, plans, proposals, marketing and sales plans, client lists,
employee files, client files, and any materials made by Executive or by Employer
during the period of Executive’s employment are the property of Employer and
shall not be used by Executive in any way adverse to Employer’s interests while
he is so employed by Employer.



6. Termination and Compensation Due Upon Termination. Executive’s right to
compensation for the period after the date Executive’s employment with Employer
terminates shall be determined in accordance with the following:



 
(a)
Termination Without Cause. In the event Employer terminates Executive’s
employment during the Employment Period without Cause, Employer shall pay
Executive compensation, incentive compensation and benefits as specified in
Paragraph 4 through the earlier of eighteen (18) months or the balance of the
Employment Period, during which time Executive shall be entitled to:




 
(i)
receive payment of his salary in accordance with the provisions of Subparagraph
4(a) ;




 
(ii)
receive payment of any incentive compensation payments that otherwise would have
been payable to Executive under Subparagraph 4(b); and




 
(iii)
continued participation in the group health insurance plans of Employer as
specified in Subparagraph 4(c) at Employer’s expense.




 
(b)
Voluntary Resignation. Executive may terminate his employment with Employer for
any reason (or no reason at all) at any time by giving Employer ninety (90) days
prior written notice of voluntary resignation; provided, however, that Employer
may decide that Executive’s voluntary resignation be effective immediately upon
notice of such resignation. Employer shall have no obligation to make payments
to Executive in accordance with the provisions of Paragraph 3 for periods after
the date on which Executive’s employment terminates due to Executive’s voluntary
resignation, including in the event Employer accelerates the effectiveness of
the resignation in accordance with this Subparagraph 6(b).




 
(c)
However, for purposes of this Paragraph 6, if Executive resigns within 90 days
following the occurrence of one of the following events, Executive shall be
deemed to be Terminated without Cause in accordance with Subparagraph 6(a):




 
(i)
Executive’s duties are materially reduced from those described in Paragraph 3;

 
 
8

--------------------------------------------------------------------------------

 
 

 
(ii)
the relocation of Executive’s office outside Orange County, California without
Executive’s consent;




 
(iii)
a material breach of any of the provisions of this Agreement by the Employer;

     

 
(d)
Termination for Cause. Employer shall have no obligation to make payments to
Executive in accordance with the provisions of Paragraph 4 or otherwise for
periods after Executive’s employment with Employer is terminated because of
Executive’s termination for Cause. For purposes of this Paragraph 6, Executive
shall be considered terminated for “Cause” if he is discharged by Employer on
account of the occurrence of one or more of the following events:




 
(i)
Executive becomes habitually addicted to drugs or alcohol, as confirmed by the
written opinion of a medical doctor;




 
(ii)
Executive intentionally discloses confidential information in violation of
Subparagraph 5(d)(i) or engages in any action in violation of Subparagraph
5(d)(ii).




 
(iii)
Employer is directed by regulatory or governmental authorities to terminate the
employment of Executive or Executive intentionally engages in activities that
cause actions to be taken by regulatory or governmental authorities that have a
material adverse effect on Employer;




 
(iv)
Executive is convicted of a felony crime (other than a felony resulting from a
minor traffic violation);




 
(v)
Executive flagrantly disregards his duties under this Agreement after (A)
written notice has been given to Executive by the Board that it views Executive
to be flagrantly disregarding his duties under this Agreement and (B) Executive
has been given a period of ten (10) days after such notice to cease such
misconduct. However, no notice or cure period shall be required hereunder if
Executive’s disregard of his duties has materially and adversely affected
Employer or is illegal ;




 
(vi)
Executive commits an act of fraud against Employer, violates a duty of loyalty
to Employer, or violates an obligation owed to Employer pursuant to Paragraphs 3
or 5 hereof.

 
 
9

--------------------------------------------------------------------------------

 
 

 
(d)
In the event Employer attempts to terminate Executive’s employment pursuant to
Subparagraph 6(c) and it is ultimately determined that the Employer lacked
Cause, the provisions of Subparagraph 6(a) shall apply and, in addition to any
other remedies that Executive may have, Executive shall be entitled to receive
the payments called for by Subparagraph 6(a) with interest on any past due
payments at the rate of ten percent (10%) per year from the date on which the
applicable payment would have been made, plus Executive’s costs and expenses
(including but not limited to reasonable attorneys’ fees) incurred in connection
with such dispute and interest thereon at the rate of ten percent (10%) per year
from the date incurred by the Executive.




 
(e)
Employer shall have no obligation to make payments to Executive in accordance
with the provisions of Paragraph 4 for periods after the date of Executive’s
employment with Employer terminates on account of disability, except payments
due and owing through the effective date of termination. For purposes of this
Subparagraph 6(e), determination of whether Executive is disabled shall be
determined in accordance with Employer’s long term disability plan (if any) and
applicable law.




 
(f)
Employer shall have no obligation to make payments to Executive in accordance
with the provisions of Paragraph 4 for periods after the date of Executive’s
death, except payments due and owing as of such date.



7. Indemnification. Executive shall be defended, held harmless by and
indemnified by Employer to the fullest extent permitted by applicable law
(including, but not limited to payment of all legal fees and costs and by
counsel reasonably satisfactory to him) against claims asserted against him by
third parties, arising out of, or related to, the business of the Employer or
Executive’s services for Employer or its Affiliates, where such services were
within the scope of authority of Employee, or specifically authorized in advance
by Employer. However, Employer shall have no obligation to defend, indemnify or
hold Executive harmless from any claims relying in whole or in part upon any
intentionally tortious, grossly negligent or fraudulent conduct by Executive.
This duty of indemnification shall survive the termination of this Agreement for
a period of two years.


8. Assignment and Successors. This Agreement is personal in its nature and
neither of the parties shall, without the written consent of the other, which
may be given or withheld in the absolute discretion of each, assign, delegate or
otherwise transfer this Agreement or any rights or obligations hereunder;
provided, however, that in the event of a merger, consolidation, transfer or
sale of all or substantially all of the assets or other reorganization of the
Employer with or to any other individual(s) or entity, this Agreement shall,
subject to the provisions hereof, be binding upon and inure to the benefit of
such successor and such successor shall discharge and perform all the promises,
covenants, duties and obligations of the Employer hereunder; provided, however,
Employer shall continue to remain obligated hereunder.
 
 
10

--------------------------------------------------------------------------------

 


9. Governing Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF TEXAS WITHOUT REFERENCE TO THE PRINCIPLES OF
CONFLICTS OF LAWS OR ANY OTHER PRINCIPLE THAT COULD RESULT IN THE APPLICATION OF
THE LAWS OF ANY OTHER JURISDICTION. ANY SUIT, ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT MUST BE INSTITUTED IN THE STATE OR FEDERAL
COURTS LOCATED IN BEXAR COUNTY, TEXAS, TO THE JURISDICTION OF WHICH EACH OF THE
PARTIES HEREBY EXPRESSLY AND IRREVOCABLY AGREES TO SUBMIT. THE PARTIES AGREE TO
ENTER INTO MEDIATION PRIOR TO TRIAL IN ANY SUIT, ACTION, OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT.


10. Entire Agreement. This Agreement embodies the entire agreement of the
parties respecting the matters within its scope. This Agreement supersedes all
prior agreements of the parties on this subject matter . Any prior negotiations,
correspondence, agreements, proposals or understandings relating to the subject
matter shall be deemed to be merged into this Agreement and to the extent
inconsistent herewith, such negotiations, correspondence, agreements, proposals
or understandings shall be deemed to be of no force or effect. There are no
representations, warranties or agreements, whether express or implied, or oral
or written, with respect to the subject matter , except as set forth herein.


11. Modifications. This Agreement shall not be modified by any oral agreement,
either express or implied, and all modifications shall be in writing and signed
by the parties .


12. Waiver. Failure to insist upon strict compliance with any of the terms,
covenants or conditions shall not be deemed a waiver of such terms, covenant or
condition, nor shall any waiver or relinquishment of, or failure to insist upon
strict compliance with, any right or power at any one or more times be deemed a
waiver or relinquishment of such right or power at any other time or times. All
waivers shall be in writing and signed by Executive and Employer.


13. Number and Gender. Where the context requires, the singular shall include
the plural, the plural shall include the singular, and any gender shall include
all other genders.


14. Headings. The section and paragraph headings in this Agreement are for the
purpose of convenience only and shall not limit or otherwise affect any of its
terms .


15. Waiver of Jury Trial. The parties acknowledge that they are hereby waiving
any right to trial by jury in any action, proceeding or counterclaim brought by
either of the parties against the other in connection with any matter whatsoever
arising out of or in any way connected with this Agreement or Executive’s
Employment.


16. Attorneys’ Fees. Executive and the Employer agree that in any dispute
resolution proceedings arising out of this Agreement, the prevailing party shall
be entitled to its or his reasonable attorneys’ fees and costs incurred by it or
him in connection with resolution of the dispute, in addition to any other
relief granted.


17. Severability. In the event that it is determined that any portion of this
Agreement is in violation of any statute or public policy, then only the
portions of this Agreement which violate such statute or public policy shall be
stricken, and all portions of this Agreement which do not violate any statute or
public policy shall continue in full force and effect. Furthermore, any
determination striking any portion of this Agreement shall be done as narrowly
as possible so as to give as much effect as possible to the intentions of the
parties under this Agreement.
 
 
11

--------------------------------------------------------------------------------

 


18. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same document .


19. Notices. All notices and other communications provided for in the Agreement
shall be in writing and will be deemed duly given (a) when delivered by hand,
(b) two days after being given to an express courier with a reliable system for
tracking delivery, (c) when sent by confirmed facsimile with a copy sent by
another means specified in this provision or ((d) five days after the day of
mailing, when mailed by registered or certified mail, return receipt requested,
postage prepaid, and addressed as set forth below. A party may from time to time
change its address or designee for notification purposes by giving the other
written notice of the new address or designee and the date upon which it will
become effective.. The addresses for such notices shall be:(a) If to Executive,
at the address set forth in the preamble immediately following Executive’s name.



 
(b)
If to Employer, to it at:



ISI Detention Contracting Group, Inc., a California corporation
Attention: Sam Youngblood and the Board of Directors
12903 Delivery Drive
San Antonio, Texas 78297
Tel: 210.495.5245
Fax: 210.495.5613


20. Time of the Essence. Time is expressly made of the essence with respect to
each and every provision of the Agreement.


21.  Inurement. Except as otherwise specified herein, no Person, other than the
parties (and Executive’s estate upon his death, including his personal
representative, administrator or heirs), shall have any rights under or interest
in this Agreement or its subject matter.
 
 
12

--------------------------------------------------------------------------------

 


Executive and Employer have executed this Agreement as of the Effective Date.

        “EXECUTIVE”  
   
   
           /s/ Michael Peterson  

--------------------------------------------------------------------------------

Michael Peterson  

       
“EMPLOYER”


ISI Detention Contracting Group, Inc.
a California corporation
 
   
   
  By:   /s/ Sam Youngblood  

--------------------------------------------------------------------------------

Sam Youngblood,
CEO



Guaranty Agreement


ISI Detention Contracting Group, Inc., a Texas corporation, an Affiliate of
Employer, and which benefits from the Asset Purchase Agreement and the
Employment Agreement, guarantees each and every promise and covenant, and the
performance of each and every duty and obligation of Employer contained in the
Employment Agreement.

       
ISI Detention Contracting Group, Inc.
a Texas corporation
 
   
   
  By:   /s/ Sam Youngblood  

--------------------------------------------------------------------------------

Sam Youngblood,
CEO





(Signature page to Michael Peterson Employment Agreement)
 
13

--------------------------------------------------------------------------------

 